Per Curiam
—This is an action seeking a writ of prohibition. Upon the filing of the petition, a temporary writ issued, and, after a response and hearing, the writ was made permanent:
The respondent court, with Royal A. Nicholas, acting as Judge Pro Tern, sitting as a court of equity, entered and issued a restraining order, restraining the petitioners, the Marion County Democratic Committee and its officers, from printing, circulating, distributing, or using, slates of candidates to be voted for at the Primary Election, and from taking steps for the furtherance of the candidacy of any particular candidate.
Courts of equity have no jurisdiction to interefere in the purely political activities of political party organizations, and a writ of prohibition will lie forbidding the enforcement of an injunction in respect to such matters. State ex rel. Coffin v. Superior Court of Marion County et al. (1925), 196 Ind. 614, 149 N. E. *323174; State ex rel. Coffin v. Marion Circuit Court (1925), 199 Ind. 4, 145 N. E. 883; State ex rel. Blaize et al. v. Hoover, Judge (1936), 210 Ind. 215, 2 N. E. (2d) 391.